DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–5, 7, 8, and 10–12 is/are pending.
Claim(s) 6 and 9 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2021 was filed after the mailing date of the non-final Office Action on 23 September 2021.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 15 December 2021.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 3–5, 7, 8, 10, and 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the pattern structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the nano imprint pattern structure."
Claim 4 recites the limitation "the pattern structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the nano imprint pattern structure."
Claim 5 recites the limitation "the pattern structure" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the nano imprint pattern structure."
Claim 7 is directly dependent from claim 5 and include all the limitations of claim 5. Therefore, claim 7 also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.'
Claim 8 recites the limitation "the pattern structure." Claim 5, which claim 8 is directly dependent, recites the limitation "the nano imprint pattern structure" and "the pattern structure." It is unclear if "the pattern structure" recited in claim 8 is further limiting "the nano imprint pattern structure" and/or "the pattern structure" recited in claim 5. The Office recommends the limitation "the nano imprint pattern structure."
Claim 10 recites the limitation "the pattern structure." Claim 5, which claim 10 is directly dependent, recites the limitation "the nano imprint pattern structure" and "the pattern structure." It is unclear if "the pattern structure" recited in claim 10 is further limiting "the nano imprint pattern structure" and/or "the pattern structure" recited in claim 5. The Office recommends the limitation "the nano imprint pattern structure."
Claim 11 recites the limitation "the pattern structure." Claim 5, which claim 11 is directly dependent, recites the limitation "the nano imprint pattern structure" and "the pattern structure." It is unclear if "the pattern structure" recited in claim 11 is further limiting "the nano imprint pattern structure" and/or "the pattern structure" recited in claim 5. The Office recommends the limitation "the nano imprint pattern structure."

Allowable Subject Matter
Claim(s) 1, 2, and 12 is/are allowed.

Claim(s) 3–5, 7, 8, 10, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Park et al. (KR 2013-0122578 A, hereinafter Park).
Park discloses a lithium metal secondary battery (FIG. 1, [0020]), comprising: a negative electrode (200, [0021]), a separator (300, [0021]) and a positive electrode (100, [0021]), the negative electrode (200, 310, 320) including a lithium metal foil (320) as a negative electrode material (see lithium metal, [0022]), wherein the lithium metal foil (320) comprises a nano imprint pattern structure (310) formed on a lithium metal foil surface which is a surface of the negative electrode facing the separator (300, [0021]), and the negative electrode (200, 310, 320) and the separator (300) are adhered to each other (FIG. 1, [0042]).
Park does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium metal secondary battery comprising a separator binder layer disposed on a surface of a separator, the separator binder layer is filled in a nano imprint pattern structure of a lithium metal foil.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3–5, 7, 8, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asanuma (US 6,001,139 A) discloses a negative electrode (2) comprising a lithium metal foil comprises a nano imprint pattern structure formed on a lithium metal foil surface which is a surface of a negative electrode facing a separator (3, C7/L36–38).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725